Por los motivos consignados en la opinión emitida en el día de hoy en el caso Núm. 7732, Barceló, Marqués & Co., S. en C. v. R. Sancho Bonet, Tesorero de Puerto Rico, et al., sobre injunction (ante, pág. 284), se revoca la resolución apelada que dictó la Corte de Dis-trito de San Juan con fecha 25 de febrero de 1938 en el caso de epígrafe, y sé devuelve el mismo a la corte de distrito de su ori-gen para ulteriores procedimientos no inconsistentes con la referida opinión.
El Juez Asociado Sr. Travieso no intervino.